      Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 MODERN AMERICAN RECYCLING                        )
                                                      CIVIL ACTION NO.: 2:19-cv-9301
 SERVICE, INC.,                                   )
                                                  )
        Plaintiff,                                )
                                                      SECTION “B”
                                                  )
 v.                                               )
                                                  )
                                                      DIVISION “3”
 EPIC APPLIED TECHNOLOGIES,                       )
 LLC, et al.,                                     )
                                                  )
                                                      IN ADMIRALTY
        Defendants.                               )

ANSWER AND COUNTERCLAIM OF EPIC APPLIED TECHNOLOGIES, LLC; EPIC
      COMPANIES, LLC; AND NAVARRO CAPITAL PARTNERS, LLC.

       Epic Applied Technologies, LLC (“Epic Applied”); Epic Companies, LLC (“Epic

Companies”); and Navarro Capital Partners, LLC (“Navarro,” and, together with Epic Applied and

Epic Companies, the “Epic Defendants”) answer Plaintiff Modern American Recycling Service,

Inc.’s (“MARS”) Complaint (Doc. 1) as set forth below. In addition, the Epic Applied and Navarro

assert the counterclaims as set forth below.

                                               ANSWER

       1.      The Epic Defendants admit that MARS owes Epic Applied and Navarro money

arising out of scrap processed and purchased by MARS. The Central Boat claim is moot and

resolved. Any claim belonging to Ranger was purchased by Navarro under the Asset Purchase

Agreement by which Navarro purchased certain assets of Ranger. The Epic Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

                                               PARTIES

       2.      Admitted.
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 2 of 10



       3.      Admitted.

       4.      Admitted.

       5.      Admitted.

       6.      Admitted.

       7.      Admitted.

                                   JURISDICTION & VENUE

       8.      Admitted.

       9.      Admitted.

       10.     The Epic Defendants do not contest venue for this interpleader action. However,

MARS owes Epic Applied amounts in excess of the funds MARS proposes to interplead, and Epic

Applied asserts a counterclaim for those funds as set forth below. Those funds are owed to Epic

Applied under a Master Services Agreement. That Master Services Agreement contains an

exclusive venue provision that requires the dispute between MARS and Epic Applied to be brought

in the United States District Court or State Court in Houston, Texas. Therefore, to the extent Epic

Applied’s counterclaim is not satisfied by the funds to be interpleaded, Epic Applied will move to

transfer its counterclaim against MARS to the United States District Court for the Southern District

of Texas under 28 U.S.C. § 1404(a). Epic Applied specifically preserves and does not waive the

exclusive venue provision of the Master Services Agreement.

       11.     Admitted.

       12.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph. Moreover, as Central Boat does not claim an

interest in the disputed funds, this paragraph is irrelevant.

       13.     Admitted as to the Epic Defendants.



                                                   2
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 3 of 10



                                  FACTUAL BACKGROUND

       14.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

       15.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

       16.     Admitted.

       17.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph. However, as Ranger has no claim to the

Disputed Funds, this paragraph is irrelevant.

       18.     Admitted.

       19.     Admitted.

       20.     The Epic Defendants admit that Navarro acquired the principal assets of Ranger

through an asset purchase through an Asset Purchase Agreement with an effective date of August

8, 2018. The Epic Defendants deny the remaining allegations of this paragraph.

       21.     The Epic Defendants admit that MARS performed work for Epic Applied and

Ranger during 2018 and that this work included configuring materials barges, breaking down

materials barges, and scrapping offshore assets for recycling.          The Epic Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

       22.     The Epic Defendants admit that Epic Applied and Ranger instructed MARS

regarding the previously-described work. The Epic Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in this paragraph.




                                                  3
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 4 of 10



       23.     The Epic Defendants admit that MARS issued invoices and purchase tickets. The

Epic Defendants admit that Epic Companies sent a demand letter to MARS on or about January

28, 2019. The Epic Defendants admit that Epic Applied filed a Verified Complaint and Request

for Maritime Attachment naming MARS as the Defendant in an action styled Epic Applied

Technologies, Inc. v. Modern American Recycling Services, Inc., given case No. 3:19-cv-00285-

BJD-JBT and filed in the Middle District of Florida, Jacksonville division. That lawsuit is now

dismissed. The Epic Defendants admit that MARS was named a garnishee in the lawsuit styled

Central Boat Rentals, Inc. v. Ranger Offshore, Inc., et al., given case No. 2:19-cv-00173-RDP and

filed in the United States District Court for the Northern District of Alabama, Southern Division.

This lawsuit has also been dismissed. The Epic Defendants lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in this paragraph.

       24.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

       25.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

       26.     The Epic Defendants admit that the letter referenced in this paragraph was sent on

or about January 28, 2019. That letter speaks for itself, and the Epic Defendants deny MARS’s

characterization of that letter or any supposed need for documents supporting the demand. The

Epic Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       27.     The Epic Defendants admit that MARS was requested to purchase the

SAVANNAH RIVER and JOE G for MARS to convert to scrap. The Epic Defendants lack




                                                  4
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 5 of 10



knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

         28.   The Epic Defendants are unclear as to which specific letter is referenced in this

paragraph that was allegedly sent on or about January 26, 2019 and therefore the Epic Defendants

lack knowledge or information sufficient to form a belief about the truth of the allegations in this

paragraph. To the extent that a response is necessary, that letter speaks for itself, and the Epic

Defendants deny MARS’s characterization of that letter.

         29.   Admitted, though that lawsuit is now dismissed.

         30.   The Epic Defendants admit that Epic Applied filed the Epic Applied Rule B

Attachment relating to LA PRINCESA and claiming the $1,078,012 MARS owes to Epic Applied.

The complaint and supporting documents in that matter speak for themselves, and the Epic

Defendants deny MARS’s characterization of them. The Epic Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in this paragraph.

         31.   The Epic Defendants admit that the spreadsheet mentioned in this paragraph was

attached to the referenced complaint. That complaint and its attachment speak for themselves and

the Epic Defendants deny MARS’s characterization of them.                The Epic Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

         32.   The Epic Defendants admit that MARS has perceived competing demands for funds

and do not dispute that the legal requirements for interpleader are satisfied as to the Disputed

Funds.

         33.   The Epic Defendants admit that the action described in this paragraph was filed.

But it has been dismissed with prejudice and Central Boats no longer asserts any claim to the funds



                                                  5
      Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 6 of 10



at issue. The Epic Defendants deny that MARS was required to file an answer in the action

described in this paragraph.

                               INTERPLEADER REQUIREMENTS

       34.     The Epic Defendants admit that Epic Applied and Navarro currently claim

entitlement to the Disputed Funds. The Epic Defendants deny that any person or entity besides

Epic Applied and Navarro are entitled to the Disputed Funds.

       35.     The Epic Defendants admit that MARS owes Epic Applied and Navarro at least

$632,608.90, but they deny that this amount is the limit of MARS’s liability to Epic Applied and

Navarro.

       36.     The Epic Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph. The Epic Defendants aver that Epic Applied

and Navarro are entitled to all of the Disputed Funds as Central Boats has disclaimed any interest

in the Disputed Funds and Navarro has acquired any right to payment from Ranger under the Asset

Purchase Agreement by which Navarro acquired certain assets of Ranger.

       37.     The Epic Defendants admit that MARS has no interest as a claimant but denies that

Court involvement is necessary to resolve the issue of entitlement to the Disputed Funds.

       38.     This paragraph is addressed to the Court and does not require a response from the

Epic Defendants. To the extent a response is required, the Epic Defendants deny that MARS can

request a release as it to its liability for the Disputed Funds without paying those funds at least into

the registry of the Court. As MARS claims no interest in the Disputed Funds and MARS has

affirmatively requested a release, MARS must immediately deposit the funds into the registry of

the Court or else pay them to Epic Applied and Navarro, the only proper claimants to the Disputed

Funds. .



                                                   6
      Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 7 of 10



        In response to MARS’s “WHEREFORE” paragraph and prayer for relief, the Epic

Defendants deny that any injunction is appropriate as no other matter regarding the Disputed Funds

is pending. The Epic Defendants further deny MARS is entitled to an award of its attorneys’ fees

or costs. The Epic Defendants deny that MARS is entitled to any discharge of liability as to the

Disputed Funds or (any other funds) unless and until MARS pays such funds and all other amounts

due and owing to the Epic Defendants. The Epic Defendants deny that MARS’s payment of the

Disputed Funds can discharge or otherwise avoid MARS’s obligation to pay interest, including

prejudgment interest, on the amounts it admits are owed to Epic Applied and Navarro. The Epic

Defendants further deny that MARS’s payment of the Disputed Funds can discharge or otherwise

avoid MARS’s obligation the attorneys’ fees owed to Epic Applied under the Master Services

Agreement.

                      RESERVATION OF AFFIRMATIVE DEFENSES

        MARS asserts no claims for relief against the Epic Defendants. Accordingly, and without

assuming the burden of proof on any issue where it would by law rest on another party, the Epic

Defendants specifically reserve and do not waive any and all affirmative defenses. The Epic

Defendants deny that MARS is entitled to a discharge and specifically aver that the Disputed Funds

as identified in MARS’s complaint are inadequate to satisfy MARS’s debts and obligations to the

Epic Defendants. The Epic Defendants reserve all rights to assert any appropriate affirmative

defense if a substantive claim for relief is asserted.

        MARS’s liability to Epic Applied exceeds the amount of the Disputed Funds. That liability

arises under a Master Services Agreement that vests exclusive venue in the state or federal courts

in Houston, Texas. Once the interpleader is completed, if Epic Applied counterclaim has not been

satisfied in full, the counterclaim should be severed and transferred to the United States District



                                                   7
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 8 of 10



Court for the Southern District of Texas under 28 U.S.C. § 1404(a). Epic Applied specifically

preserves and does not waive the exclusive venue provision of the Master Services Agreement.

                                       COUNTERCLAIM

       1.      Jurisdiction is proper in this Court for the reasons stated in Paragraphs 2–5, 8–11,

and 13 of MARS’s complaint. Venue for the interpleader is proper in this Court, but venue for

Epic Applied’s counterclaim is proper only in the state or federal courts located in Houston, Texas.

Once the interpleader is completed, if Epic Applied counterclaim has not been satisfied in full, the

counterclaim should be severed and transferred to the United States District Court for the Southern

District of Texas under 28 U.S.C. § 1404(a). Epic Applied specifically preserves and does not

waive the exclusive venue provision of the Master Services Agreement.

       2.      In addition, MARS is subject to general personal jurisdiction in Louisiana.

                                            COUNT I

       3.      The Epic Defendants incorporate paragraphs 1-2 of their Counterclaim into this

Count by reference.

       4.      MARS has breached the Master Services Agreement as amended June 11, 2018 by

failing to pay Epic Applied the full amounts required under Section 7.2 of that agreement.

       5.      Epic Applied has performed its obligations under the Master Services Agreement.

       6.      The current balance MARS owes to Epic Applied is at least $1,078,012 for scrap

proceeds related to materials sent to MARS whether by either Epic Applied or Ranger.

       7.      Epic Applied is entitled to and prays for judgment in the amount of the principal

balance of at least $1,078,012 plus interest, including prejudgment interest, at the maximum rate

permissible by law.




                                                 8
     Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 9 of 10



       8.     Epic Applied is also entitled to and requests its attorneys’ fees under Section 23.2

of the Master Service Agreement.

                                          COUNT II

       9.     The Epic Defendants incorporate paragraphs 1-2 of their Counterclaim into this

Count by reference.

       10.    Navarro acquired the assets of Ranger Offshore, Inc. effective August 8, 2018. As

part of that transaction, Navarro acquired accounts payable to Ranger from MARS.

       11.    MARS has not paid the amounts due, and those amounts remain due and payable.

       12.    Navarro is entitled to and prays for judgment against MARS in the principal amount

not less than $38,801 plus interest, including prejudgment interest, at the maximum rate

permissible by law.

       Respectfully submitted this 13th day of May, 2019.

LUGENBUHL, WHEATON, PECK,                    /s/ Benjamin W. Kadden
RANKIN & HUBBARD                            BENJAMIN W. KADDEN, La. Bar #29927
                                            MEREDITH S. GRABILL, La. Bar #35484
                                            JAMES W. THURMAN, La. Bar #38494
                                            601 Poydras Street, Suite 2775
                                            New Orleans, LA 70130
                                            Telephone: (504) 568-1990
                                            Facsimile: (504) 310-9195
                                            Email: bkadden@lawla.com; mgrabill@lawla.com;
                                            jthurman@lawla.com

                                            Attorneys for Epic Applied Technologies, LLC, Epic
                                            Companies, LLC, and Navarro Capital Partners,
                                            LLC




                                               9
    Case 2:19-cv-09301-ILRL-DMD Document 18 Filed 05/13/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to the following:


       Gavin H. Guillot
       Aaron B. Greenbaum
       Elizabeth B. McIntosh
       PUSATERI, JOHNSTON, GUILLOT & GREENBAUM
       1100 Poydras Street, Suite 2250
       New Orleans, Louisiana 70163
       Telephone:    (504) 620-2500
       Facsimile:    (504) 620-2510
       Gavin.Guillot@pjgglaw.com
       Aaron.Greenbaum@pjgglaw.com
       Elizabeth.McIntosh@pjgglaw.com

                                                     /s/ Benjamin W. Kadden




                                                10
